ADVISORY ACTION
	Applicant’s Response After Final Action field 07/18/2022 has been reviewed under the After Final Consideration Pilot 2.0 guidelines.  Based on Examiner’s further search and consideration of the amended claims, a determination of allowability cannot be made.  As discussed in the interview held 08/11/2022 (see attached), and with respect to claim 1, the amended limitations “circuitry configured to control measurement of communication quality of a sidelink between the communication device and another communication device based on measurement of surrounding environment of the communication device by a sensor, in addition to measurement information for communication quality for link with a base station and communication quality for a link with the communication device and the other communication device, the sensor sensing the surrounding environment at a time of measuring the communication quality of the sidelink” are not supported by Applicant’s specification.  Applicant asserted in their response that support for the amendments is found in Figs. 9 and 10 of the present Application.  However, after a careful review of the cited Figs. and the Applicant’s Specification, no such support is found.  For example, Applicant’s Specification ¶ 0209 discloses “measurement of the communication quality of the link (downlink or uplink) with the base station device 200 (5104A), measurement of the communication quality of the link (sidelink) with the terminal device 100B (for example, another terminal device 100V) (5105A), and measurement (sensing) of the surrounding environment of the terminal device 100A (S106A) are performed,” however, there is no disclosure of controlling measurement of communication quality of sidelink based on the above measurements.  Therefore, Applicant’s claims are not in condition for allowance.
	Examiner has not identified any further relevant prior art at this time. 


/BRIAN P COX/Primary Examiner, Art Unit 2474